UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Avistar Communications Corporation (Name of Subject Company (Issuer) and Filing Person (Offeror)) Options to Purchase Common Stock, $0.001 per share (Title of Class of Securities) 05379X208 (CUSIP Number of Class of Securities Underlying Options) Elias MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary Avistar
